NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 24, 2014*
                                 Decided February 27, 2014

                                            Before

                             DIANE P. WOOD, Chief Judge 

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 13‐1536

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Southern District of Illinois.

       v.                                         No. 4:00‐cr‐40101‐06

TYREE NEAL, SR.,                                  J. Phil Gilbert,
     Defendant‐Appellant.                         Judge.

                                          O R D E R

       Tyree Neal pleaded guilty in 2001 to distribution of crack cocaine and conspiracy
to possess crack cocaine with intent to distribute. See 21 U.S.C. §§ 841(a)(1), 846. The district


       *
       This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).
No. 13‐1536                                                                                Page 2

court sentenced him to 137 months’ imprisonment and 36 months’ supervised release.
Among the standard conditions of supervised release were prohibitions on drug use and
excessive  alcohol  consumption.  In  November  2012,  however,  after  beginning  his
supervised release, Neal tested positive for marijuana. Two months later, he tested positive
for cocaine. Neal admitted these violations, along with several others, including lying to
his parole officer about his drug use. The district court revoked his supervised release and
sentenced  him  to  an  additional  prison  term  of  18  months,  to  be  followed  by  a  new
36‐month term of supervised release. Neal has filed a notice of appeal, but his appointed
lawyer has concluded that the appeal is frivolous and moves to withdraw under Anders v.
California, 386 U.S. 738, 744 (1967). Neal opposes the motion. See CIR. R. 51(b). We review
only  the  potential  issues  identified  in  counsel’s  facially  adequate  brief  and  in  Neal’s
response. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       In  his  Anders  submission,  counsel  first  represents  that  Neal  does  not  want  to
challenge the revocation of his supervised release, and Neal’s response does not suggest
otherwise.  Counsel  thus  need  not  have  explored  the  validity  of  the  revocation  itself.
See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010); United States v. Knox, 287 F.3d
667, 670–72 (7th Cir. 2002).

        Counsel considers whether Neal could challenge the length of his sentence, but the
lawyer appropriately rejects this potential argument as frivolous. Neal’s 18‐month prison
term is within the recommended reimprisonment range in U.S.S.G. § 7B1.4. And, as counsel
recognizes, the district court considered the sentencing factors in 18 U.S.C. § 3553(a), as
well  as  defense  counsel’s  arguments  about  Neal’s  family  troubles  and  lack  of  drug
treatment. After assessing the sentencing factors and counsel’s arguments in mitigation,
the court nonetheless concluded that Neal’s efforts to conceal his drug use from his parole
officer warranted additional punishment. Given these circumstances, it would be pointless
to  argue  that  the  within‐guidelines  reimprisonment  term  is  plainly  unreasonable,  the
applicable standard. See United States v. Berry, 583 F.3d 1032, 1034 (7th Cir. 2009); United
States v. Kizeart, 505 F.3d 672, 674 (7th Cir. 2007).

       In his pro se response, Neal contends that the district court erred by imposing a
combination of imprisonment and supervised release totaling 54 months, which is longer
than  the  original  term  of  supervised  release  that  the  court  imposed  in  2001.  But  this
argument is based on an older version of 18 U.S.C. § 3583(e)(3) (1988 ed., Supp. V), which
limited the revocation sentence (reimprisonment plus supervised release) to a total  no
greater  than  the  term  of  supervised  release  initially  imposed  by  the  court  for  the
underlying offense. See Johnson v. United States, 529 U.S. 694, 704–06 (2000); United States
No. 13‐1536                                                                                Page 3

v. Russell, 340 F.3d 450, 454 (7th Cir. 2003). A 1994 amendment to 18 U.S.C. § 3583, however,
changed the language of subsection (e)(3) and added a new subsection (h); both subsections
now state that a combined sentence of imprisonment and supervised release imposed after
revocation may not exceed “the term of supervised release authorized by statute for the offense
that resulted in [the initial] term of supervised release.” 18 U.S.C. § 3583(e)(3), (h) (emphasis
added);  see  Johnson,  529  U.S.  at  705.  Neal  was  initially  sentenced  in  2001,  after  the
amendment took effect. 

       The  new  sentence  complies  with  the  amended  statute.  Every  circuit  that  has
addressed the 1994 amendment has concluded that the statute now allows a district court
to  impose  a  revocation  sentence  longer  than  the  original  term  of  supervised  release.
See United States v. Spencer, 720 F.3d 363, 365–66 (D.C. Cir. 2013); United States v. Lamirand,
669 F.3d 1091, 1094–97 (10th Cir. 2012); United States v. Williams, 675 F.3d 275, 280 (3d Cir.
2012); United States v. Hampton, 633 F.3d 334, 339–41 (5th Cir. 2011); United States v. Palmer,
380 F.3d 395, 398 (8th Cir. 2004) (en banc); United States v. Pla, 345 F.3d 1312, 1314–15 (11th
Cir. 2003). (Our circuit’s only decision on the subject, United States v. Sullivan, 327 F. App’x
643, 645 (7th Cir. 2009), though nonprecedential, is consistent with those from our sister
circuits.) Neal does not suggest a reason why these decisions are wrong. 

       Under the amended statute, the upper boundary now is not the original term of
supervised  release  that  the  court  imposed  for  the  initial  offense,  but  the  statutory
maximum term of supervised release for that offense. The maximum supervised‐release
term for Neal’s initial drug offenses is life. See 21 U.S.C. § 841(b)(1)(C); United States v.
Rogers, 382 F.3d 648, 652 (7th Cir. 2004); United States v. Shorty, 159 F.3d 312, 315–16 n.6 (7th
Cir. 1997); United States v. Sanchez‐Gonzalez, 294 F.3d 563, 566–67 (3d Cir. 2002). It would
therefore  be  frivolous  to  argue  that  the  district  court  erred  by  imposing  36  months’
supervised release on top of 18 months’ reimprisonment.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.